Title: To Thomas Jefferson from Albert Gallatin, 3 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        3 Nov 1808
                     
                  
                  Intrusions on public lands
                  Instructions have been sent to Freeman for the purpose of accepting from settlers in the bend of Tenessee declarations that they do not claim the land, & to grant to such leave to remain; thereby discriminating between them & the Yazoo claimants whom we will then expel by force. It is contemplated to sell in April; but I wait for an answer before a proclamation issues.
                  It remains in that quarter
                  1. that Gen. Dearborn should order the company from the vicinity of South West point to proceed there to keep the Yazoo & turbulent in awe
                  2. that Govr. Williams should be answered as to the appointment of civil officers. This, it seems, should proceed from Dept. of State. But I may, if the President directs, answer myself
                  
                  Intruders in Orleans territory.
                  Sea letters of Williams & Claiborne
                  On that subject nothing positive has yet been concluded. Shall we wait for some legislative aid?
                  
                     A. G.
                  
               